Title: To George Washington from Edward Hand, 18 February 1781
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            Philada 18th Feby 1781
                        
                        This is but the third day since I had the Honor to recieve your Excys favour of the 23d Ultimo when I left
                            home I did not expect to go on to Camp, must there fore return to Lancaster. I leave Town to day, & will join you
                            as soon as possible.
                        The Ariel, Captn Paul Jones, arived at Chester yesterday. from L’Orient. which place She left the 16th Decr
                            last the Captn Came up to Town last night with his dispatches. Those forthe Minister of France, If we may judge by their
                            Bulk, must be of consequence. I have the honor to be with much respect your Excys most obedt & most Hble Servt
                        
                            Edwd Hand
                        
                        
                            it is said there are some Arms & Amunition on board the Ariel but no Cloathing.
                        

                    